DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Input apparatus with relation between pen and finger touches”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with Such claim limitations are: “pen position detector” and “touch position detector” in claims 1, 6 and 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the corresponding structure are: “touch position detector” maps to a capacitive coupling touch sensor and “pen position detector” maps to an electromagnetic induction sensor or a capacitive coupling touch sensor (pg. 6 lines 13-18 and pg. 22 lines 15-22). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durojaiye et al. in US 2016/0077663 (hereinafter Durojaiye).

Regarding claim 1, Durojaiye discloses an input apparatus (Durojaiye’s Fig. 1 and par. 26) comprising: 
a pen position detector (112f)(Durojaiye’s Fig. 1 and par. 28-29, 34: elements 102 and 106) which, in operation, detects a pen position (Durojaiye’s par. 2, 30, 58: position of touch input) indicated by an electronic pen (Durojaiye’s Fig. 3 and par. 20) held by a user on the input surface (Durojaiye’s Fig. 1); 
a touch position detector (112f)(Durojaiye’s Fig. 1 and par. 28-29, 34: element 106) which, in operation, detects a touch position (Durojaiye’s par. 2, 30, 58: position of touch input) touched by the user on the input surface (Durojaiye’s Fig. 3); 
a processor (Durojaiye’s Fig. 1 and par. 33, 36); and 
a memory (Durojaiye’s Fig. 1 and par. 33, 36) storing instructions (Durojaiye’s par. 46) that, when executed by the processor (Durojaiye’s Fig. 1 and par. 33, 36), cause the processor to: 
receive information about the pen position (Durojaiye’s Fig. 7 and par. 88 touch input from input tool, par. 55: location) detected by the pen position detector (Durojaiye’s Fig. 1: 106/102) and information about the touch position (Durojaiye’s Fig. 7 and par. 85 touch input from finger/palm, par. 55: location) detected by the touch position detector (Durojaiye’s Fig. 1: 106), and perform a process based on at least one of the information about the pen position and the information about the touch position (Durojaiye’s Fig. 7 and par. 89-90), wherein: 
when the information about the pen position and the information about the touch position are received by the processor within a predetermined period of time (Durojaiye’s par. 27, 88: 

Regarding claim 2, Durojaiye discloses wherein: 
the positional relation between the pen position and the touch position (Durojaiye’s par. 72, 94) is determined to be the special positional relation (Durojaiye’s par. 72, 94: less/more than predetermined distance, input in inactive region) depending on whether a distance between the pen position and the touch position is equal to or less than a predetermined distance (Durojaiye’s par. 72-73: cluster of inputs less than distance 322 to determine handedness). 

Regarding claim 3, Durojaiye discloses, wherein: 
the special positional relation (Durojaiye’s par. 72, 94: less/more than predetermined distance, input in inactive region) includes a direction of the touch position relative to the pen position (Durojaiye’s par. 73, 75 and Figs. 4) . 

Regarding claim 6, Durojaiye discloses, wherein: 
the instructions, when executed by the processor (Durojaiye’s Fig. 1 and par. 33, 36), cause the processor to invalidate a touch (Durojaiye’s Fig. 7 and par. 58-65, 90: unintentional touch) that is made on the input surface (Durojaiye’s Figs. 1, 4-6) by at least one of a palm and 

Regarding claim 14, Durojaiye discloses, wherein: 
the predetermined process performed when the positional relation between the pen position and the touch position is determined to be the special positional relation (Durojaiye’s par. 72, 94: intentional input, handedness or inactive region) is a process of starting a predetermined process function (Durojaiye’s par. 72, 94: starting determination of inactive region). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Durojaiye.
Durojaiye fails to explicitly disclose in the special positional relation where the information about the touch position detected by the touch position detector is not invalidated, a . 

    PNG
    media_image1.png
    397
    370
    media_image1.png
    Greyscale


Claims 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Durojaiye in view of Maruoka et al. in US 2015/0049031 (hereinafter Maruoka).

Regarding claim 4, Durojaiye fails to disclose accepting registration of a special operation mode performed by the user holding the electronic pen such that the positional 
the instructions, when executed by the processor (Durojaiye’s Fig. 1 and par. 33, 36), cause the processor to accept registration of a special operation mode (Maruoka’s par. 150: registration of displaying a parameter setting menu which is equivalent to setting intentional input, handedness or inactive region in Durojaiye’s par. 72, 94) performed by the user holding the electronic pen (Maruoka’s par. 150: gesture equivalent to Durojaiye’s Fig. 3) such that the positional relation between the pen position and the touch position on the input surface (Durojaiye’s Fig. 3) becomes the special positional relation (Maruoka’s par. 150: gesture which is equivalent to distance between fingers/palm and pen in Durojaiye’s par. 72, 94 and Fig. 3), and store the special operation mode (Maruoka’s par. 146, 148). 

Regarding claim 8, Durojaiye fails to disclose accepting registration of the predetermined process corresponding to the special positional relation and store the predetermined process. However, in the same field of endeavor of touch panel and detection of finger and stylus, Maruoka discloses accepting registration of an operation (Maruoka’s par. 150: e.g. operation of requesting display of parameter setting menu) corresponding to a gesture (Maruoka’s par. 150: pattern) and store the operation (Maruoka’s par. 146, 148: parameters 
the instructions, when executed by the processor (Durojaiye’s Fig. 1 and par. 33, 36), cause the processor to accept registration of the predetermined process (Maruoka’s par. 150: registration of displaying a parameter setting menu which is equivalent to setting intentional input, handedness or inactive region in Durojaiye’s par. 72, 94) corresponding to the special positional relation (Maruoka’s par. 150: gesture which is equivalent to distance between fingers/palm and pen in Durojaiye’s par. 72, 94 and Fig. 3) and store the predetermined process (Maruoka’s par. 146, 148). 

Regarding claim 10, Durojaiye fails to explicitly disclose a capacitive coupling sensor and fails to disclose an electromagnetic induction sensor. However, in the same field of endeavor of touch panel and detection of finger and stylus, Maruoka discloses a touch position detector (Maruoka’s Fig. 3 and par. 57 equivalent to 106 of Durojaiye’s Fig. 1) including a first sensor of a capacitive coupling type (Maruoka’s Fig. 3 and par. 57: crosspoint capacitance) and a first position detection circuit (Maruoka’s Fig. 3 and par. 57: 400), a pen position detector (Maruoka’s Fig. 2 and par. 43 equivalent to 106 of Durojaiye’s Fig. 1) includes a second sensor of an electromagnetic induction type (Maruoka’s Fig. 2 and par. 43-46: electromagnetic coupling) and a second position detection circuit (Maruoka’s Fig. 2 and par. 45: position detection circuit), and the first sensor and the second sensor are superimposed on each other in a direction perpendicular to the input surface (Maruoka’s Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art to use Maruoka’s touch and pen sensors in Durojaiye’s .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Durojaiye in view of Maruoka as applied above, in further view of Kim in US 2014/0152594 (hereinafter Kim).
Durojaiye in view of Maruoka disclose wherein:
the special operation mode is performed by the user holding the electronic pen (Durojaiye’s Fig. 3) such that the pen position and the touch position (Durojaiye’s par. 72, 94) are to be detected on the input surface (Durojaiye’s Fig. 1) within the predetermined period of time (Durojaiye’s par. 27, 88: period of time or same time).
Durojaiye in view of Maruoka fail to disclose such that the positional relation between the pen position and the touch position becomes the special positional relation that does not occur at a time of a normal writing input operation.  However, in the same field of endeavor of input by pen and finger touch, Kim discloses that a gesture requiring pen and finger touches stops the writing operation (Kim’s Fig. 5A and par. 106). Therefore, it would have been obvious to one of ordinary skill in the art at that Durojaiye’s positional relation between the pen position and the touch position becoming the special positional relation (Durojaiye’s par. 72, 94: less/more than predetermined distance, input in inactive region) would not occur at a time of a normal writing input operation (because normal writing operation is stopped by Kim’s Fig. 5A and par. 106) in order to obtain the benefit of stopping the writing to select changes instead (Kim’s par. 107). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Durojaiye in view of Maruoka as applied above, in further view of Hicks et al. in US 2014/0218343 (hereinafter Hicks).
Durojaiye in view of Maruoka fail to disclose enable user to select the predetermined process from a plurality of processes. However, in the related field of endeavor of registering 
the instructions, when executed by the processor (Durojaiye’s Fig. 1 and par. 33, 36), cause the processor to enable user to select the predetermined process (Hicks’s Fig. 1e and par. 29: functions which are equivalent to intentional input, handedness or inactive region in Durojaiye’s par. 72, 94) from a plurality of processes (Hicks’s Fig. 1e and par. 29). 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Durojaiye in view of Hara et al. in US 2017/0177145 (hereinafter Hara).
Durojaiye fails to disclose a first sensor of a capacitive coupling type or a first position detection circuit and a second position detection circuit operating in a time-division manner. However, in the same field of endeavor of touch panel and detection of finger and stylus, Hara discloses a touch position detector including a first sensor of a capacitive coupling type and a first position detection circuit (Hara’s Fig. 2 and par. 85 equivalent to touch sensor of Durojaiye’s par. 34), which, in operation, detects the touch position (Hara’s par. 24 and Durojaiye’s par. 55), the pen position detector includes the first sensor and a second position detection circuit (Hara’s Fig. 2 and par. 85 equivalent to touch sensor of Durojaiye’s par. 34) which, in operation, receives a signal from an electronic pen (Hara’s par. 74) of the capacitive coupling type (Hara’s par. 74: signal from pen through conductors) through the first sensor (Hara’s Fig. 2 and par. 74) and detects a pen position indicated by the electronic pen of the capacitive coupling type (Hara’s par. 75-76 equivalent to touch from input tool of Durojaiye’s par. 88), and the first position detection circuit and the second position detection circuit (Hara’s Fig. 2) operate in a .

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Durojaiye in view of Kim.

Regarding claim 12, Durojaiye fails to disclose the predetermined process performed when the positional relation between the pen position and the touch position is determined to be the special positional relation is mode switching. However, in the same field of endeavor of input by pen and finger touch, Kim discloses that a gesture requiring the pen and the touch results in performing mode switching (Kim’s Fig. 5A and par. 90, 93, 95, 101-103, e.g. switch between delete, color, pen, change). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s gesture in Durojaiye’s apparatus, in order to obtain the benefit of controlling execution of a display type according to the pen-finger gesture (Kim’s Fig. 5A and par. 103). By doing such combination, Durojaiye in view of Kim disclose wherein: 
the predetermined process performed (upon combination is switching per Kim’s Fig. 5A and par. 103) when the positional relation between the pen position and the touch position is determined to be the special positional relation (Durojaiye’s Fig. 3 and par. 72: finger touch 314 above distance 322 from pen touch 320) is mode switching (Kim’s Fig. 5A and par. 90, 93, 95, 101-103). 

Regarding claim 13, Durojaiye in view of Kim disclose wherein: 


Regarding claim 15, Durojaiye fails to disclose the input surface is provided on a surface of a display screen that displays a trajectory of a plurality of pen positions on the display screen and the predetermined process performed when the positional relation between the pen position and the touch position is determined to be the special positional relation is a process of changing display attributes of the trajectory of the pen positions. However, in the same field of endeavor of input by pen and finger touch, Kim discloses that a gesture requiring the pen and the touch results in changing display attributes of pen positions drawn on the display (Kim’s Figs. 5A-B and par. 90, 92-93, 105 and 115). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s gesture in Durojaiye’s apparatus, in order to obtain the benefit of controlling execution of a display type of the pen-drawn image according to the pen-finger gesture (Kim’s Figs. 5A-B and par. 90, 102, 105, 115). By doing such combination, Durojaiye in view of Kim disclose wherein:
the input surface is provided on a surface of a display screen (Durojaiye’s Figs. 3-6 and Kim’s Figs. 5A-B) that displays a trajectory of a plurality of pen positions on the display screen (Kim’s Fig. 5A(a), 5B and par. 90, 115), and the predetermined process performed (upon combination is changing display attributes per Kim’s Figs. 5A-B) when the positional relation between the pen position and the touch position is determined to be the special positional relation (Durojaiye’s Fig. 3 and par. 72: finger touch 314 above distance 322 from pen touch 320) is a process of changing display attributes (Kim’s par. 102, 105, 115) of the trajectory of the pen positions (Kim’s par. 105, 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621